ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that DONALD J. PAPPA, JR., of ALLEN-HURST, who was admitted to the bar of this State in 1993, should be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
*666It is ORDERED that DONALD J. PAPPA, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.